Smith, C. J.,
delivered the opinion of the court .
The verdict of the jury finds no support in the evidence, for the reason that it is manifest from the evidence, in which there is no material conflict, when viewed in the light of the rule announced in Forbes v. Meridian, 86 Miss. 243, 38 So. 676, that neither the interests of the inhabitants of the town of Long Beach as it will remain in event the territory here in question shall be excluded therefrom, nor of the inhabitants of the territory here sought to he excluded,-will he in any wise conserved by the retention of such territory within appellee’s - corporate limits.

Reversed and remanded.